Exhibit 10.3

 

SUBSIDIARY GUARANTY

 

THIS GUARANTY (this “Guaranty”) dated as of April 27, 2006 is made by the
undersigned (each, a “Guarantor”), in favor of the holders from time to time of
the Notes hereinafter referred to, including each purchaser named in the Note
Purchase Agreement hereinafter referred to, and their respective successors and
assigns (collectively, the “Holders” and each individually, a “Holder”).

 

W I T N E S S E T H:

 

WHEREAS, WATTS WATER TECHNOLOGIES, INC., a Delaware corporation (the “Company”),
and the initial Holders have entered into a Note Purchase Agreement dated as of
April 27, 2006 (the Note Purchase Agreement, as amended, supplemented, restated
or otherwise modified from time to time in accordance with its terms and in
effect, the “Note Purchase Agreement”);

 

WHEREAS, the Note Purchase Agreement provides for the issuance by the Company of
$225,000,000 aggregate principal amount of Notes (as defined in the Note
Purchase Agreement);

 

WHEREAS, the Company owns, directly or indirectly, all or a substantial portion
of the issued and outstanding capital stock or partnership interests of each
Guarantor and, by virtue of such ownership and otherwise, each Guarantor will
derive substantial benefits from the issuance and sale of the Company’s Notes;

 

WHEREAS, it is a condition precedent to the obligation of the Holders to
purchase the Notes that each Guarantor shall have executed and delivered this
Guaranty to the Holders; and

 

WHEREAS, each Guarantor desires to execute and deliver this Guaranty to satisfy
the conditions described in the preceding paragraph;

 

NOW, THEREFORE, in consideration of the premises and other benefits to each
Guarantor, and of the purchase of the Company’s Notes by the Holders, and for
other good and valuable consideration, the receipt and sufficiency of which are
acknowledged, each Guarantor makes this Guaranty as follows:

 

SECTION 1. Definitions. Any capitalized terms not otherwise herein defined shall
have the meanings attributed to them in the Note Purchase Agreement.

 

SECTION 2. Guaranty. Each Guarantor, jointly and severally with each other
Guarantor, unconditionally and irrevocably guarantees to the Holders the due,
prompt and complete payment by the Company of the principal of, Make-Whole
Amount, if any, and interest on, and each other amount due under, the Notes or
the Note Purchase Agreement, when and as the same shall become due and payable
(whether at stated maturity or by required or optional prepayment or by
declaration or otherwise) in accordance with the terms of the Notes and the Note
Purchase Agreement (the Notes and the Note Purchase Agreement being sometimes
hereinafter collectively referred to as the “Note Documents” and the amounts
payable by the

 

--------------------------------------------------------------------------------


 

Company under the Note Documents, and all other monetary obligations of the
Company thereunder (including any attorneys’ fees and expenses), being sometimes
collectively hereinafter referred to as the “Obligations”). This Guaranty is a
guaranty of payment and not just of collectibility and is in no way conditioned
or contingent upon any attempt to collect from the Company or upon any other
event, contingency or circumstance whatsoever. If for any reason whatsoever the
Company shall fail or be unable duly, punctually and fully to pay such amounts
as and when the same shall become due and payable, each Guarantor, without
demand, presentment, protest or notice of any kind, will forthwith pay or cause
to be paid such amounts to the Holders under the terms of such Note Documents,
in lawful money of the United States, at the place specified in the Note
Purchase Agreement, or perform or comply with the same or cause the same to be
performed or complied with, together with interest (to the extent provided for
under such Note Documents) on any amount due and owing from the Company. Each
Guarantor, promptly after demand, will pay to the Holders the reasonable costs
and expenses of collecting such amounts or otherwise enforcing this Guaranty,
including the reasonable fees and expenses of counsel. Notwithstanding the
foregoing, the right of recovery against each Guarantor under this Guaranty is
limited to the extent it is judicially determined with respect to any Guarantor
that entering into this Guaranty would violate Section 548 of the United States
Bankruptcy Code or any comparable provisions of any state law, in which case
such Guarantor shall be liable under this Guaranty only for amounts aggregating
up to the largest amount that would not render such Guarantor’s obligations
hereunder subject to avoidance under Section 548 of the United States Bankruptcy
Code or any comparable provisions of any state law.

 

SECTION 3. Guarantor’s Obligations Unconditional. The obligations of each
Guarantor under this Guaranty shall be primary, absolute and unconditional
obligations of each Guarantor, shall not be subject to any counterclaim,
set-off, deduction, diminution, abatement, recoupment, suspension, deferment,
reduction or defense based upon any claim each Guarantor or any other person may
have against the Company or any other person, and to the full extent permitted
by applicable law shall remain in full force and effect without regard to, and
shall not be released, discharged or in any way affected by, any circumstance or
condition whatsoever (whether or not each Guarantor or the Company shall have
any knowledge or notice thereof), including:

 

(a)           any termination, amendment or modification of or deletion from or
addition or supplement to or other change in any of the Note Documents or any
other instrument or agreement applicable to any of the parties to any of the
Note Documents;

 

(b)           any furnishing or acceptance of any security, or any release of
any security, for the Obligations, or the failure of any security or the failure
of any person to perfect any interest in any collateral;

 

(c)           any failure, omission or delay on the part of the Company to
conform or comply with any term of any of the Note Documents or any other
instrument or agreement referred to in paragraph (a) above, including, without
limitation, failure to give notice to any Guarantor of the occurrence of a
“Default” or an “Event of Default” under any Note Document;

 

2

--------------------------------------------------------------------------------


 

(d)           any waiver of the payment, performance or observance of any of the
obligations, conditions, covenants or agreements contained in any Note Document,
or any other waiver, consent, extension, indulgence, compromise, settlement,
release or other action or inaction under or in respect of any of the Note
Documents or any other instrument or agreement referred to in paragraph (a)
above or any obligation or liability of the Company, or any exercise or
non-exercise of any right, remedy, power or privilege under or in respect of any
such instrument or agreement or any such obligation or liability;

 

(e)           any failure, omission or delay on the part of any of the Holders
to enforce, assert or exercise any right, power or remedy conferred on such
Holder in this Guaranty, or any such failure, omission or delay on the part of
such Holder in connection with any Note Document, or any other action on the
part of such Holder;

 

(f)            any voluntary or involuntary bankruptcy, insolvency,
reorganization, arrangement, readjustment, assignment for the benefit of
creditors, composition, receivership, conservatorship, custodianship,
liquidation, marshaling of assets and liabilities or similar proceedings with
respect to the Company, any Guarantor or to any other person or any of their
respective properties or creditors, or any action taken by any trustee or
receiver or by any court in any such proceeding;

 

(g)           any discharge, termination, cancellation, frustration,
irregularity, invalidity or unenforceability, in whole or in part, of any of the
Note Documents or any other agreement or instrument referred to in paragraph (a)
above or any term hereof;

 

(h)           any merger or consolidation of the Company or any Guarantor into
or with any other corporation, or any sale, lease or transfer of any of the
assets of the Company or any Guarantor to any other person;

 

(i)            any change in the ownership of any shares of capital stock of the
Company or any change in the corporate relationship between the Company and any
Guarantor, or any termination of such relationship;

 

(j)            any release or discharge, by operation of law, of any Guarantor
from the performance or observance of any obligation, covenant or agreement
contained in this Guaranty; or

 

(k)           any other occurrence, circumstance, happening or event whatsoever,
whether similar or dissimilar to the foregoing, whether foreseen or unforeseen,
and any other circumstance which might otherwise constitute a legal or equitable
defense or discharge of the liabilities of a guarantor or surety or which might
otherwise limit recourse against any Guarantor.

 

3

--------------------------------------------------------------------------------


 

SECTION 4. Full Recourse Obligations. The obligations of each Guarantor set
forth herein constitute the full recourse obligations of such Guarantor
enforceable against it to the full extent of all its assets and properties.

 

SECTION 5. Waiver. Each Guarantor unconditionally waives, to the extent
permitted by applicable law, (a) notice of any of the matters referred to in
Section 3, (b) notice to such Guarantor of the incurrence of any of the
Obligations, notice to such Guarantor or the Company of any breach or default by
such Company with respect to any of the Obligations or any other notice that may
be required, by statute, rule of law or otherwise, to preserve any rights of the
Holders against such Guarantor, (c) presentment to or demand of payment from the
Company or the Guarantor with respect to any amount due under any Note Document
or protest for nonpayment or dishonor, (d) any right to the enforcement,
assertion or exercise by any of the Holders of any right, power, privilege or
remedy conferred in the Note Purchase Agreement or any other Note Document or
otherwise, (e) any requirement of diligence on the part of any of the Holders,
(f) any requirement to exhaust any remedies or to mitigate the damages resulting
from any default under any Note Document, (g) any notice of any sale, transfer
or other disposition by any of the Holders of any right, title to or interest in
the Note Purchase Agreement or in any other Note Document and (h) any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge, release or defense of a guarantor or surety or which might otherwise
limit recourse against such Guarantor.

 

SECTION 6. Subrogation, Contribution, Reimbursement or Indemnity. Until one year
and one day after all Obligations have been indefeasibly paid in full, each
Guarantor agrees not to take any action pursuant to any rights which may have
arisen in connection with this Guaranty to be subrogated to any of the rights
(whether contractual, under the United States Bankruptcy Code, as amended,
including Section 509 thereof, under common law or otherwise) of any of the
Holders against the Company or against any collateral security or guaranty or
right of offset held by the Holders for the payment of the Obligations. Until
one year and one day after all Obligations have been indefeasibly paid in full,
each Guarantor agrees not to take any action pursuant to any contractual, common
law, statutory or other rights of reimbursement, contribution, exoneration or
indemnity (or any similar right) from or against the Company which may have
arisen in connection with this Guaranty. So long as the Obligations remain, if
any amount shall be paid by or on behalf of the Company to any Guarantor on
account of any of the rights waived in this paragraph, such amount shall be held
by such Guarantor in trust, segregated from other funds of such Guarantor, and
shall, forthwith upon receipt by such Guarantor, be turned over to the Holders
(duly endorsed by such Guarantor to the Holders, if required), to be applied
against the Obligations, whether matured or unmatured, in such order as the
Holders may determine. The provisions of this paragraph shall survive the term
of this Guaranty and the payment in full of the Obligations.

 

SECTION 7. Effect of Bankruptcy Proceedings, etc. This Guaranty shall continue
to be effective or be automatically reinstated, as the case may be, if at any
time payment, in whole or in part, of any of the sums due to any of the Holders
pursuant to the terms of the Note Purchase Agreement or any other Note Document
is rescinded or must otherwise be restored or returned by such Holder upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the

 

4

--------------------------------------------------------------------------------


 

Company or any other person, or upon or as a result of the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to the Company or other person or any substantial part of its property, or
otherwise, all as though such payment had not been made. If an event permitting
the acceleration of the maturity of the principal amount of the Notes shall at
any time have occurred and be continuing, and such acceleration shall at such
time be prevented by reason of the pendency against the Company or any other
person of a case or proceeding under a bankruptcy or insolvency law, each
Guarantor agrees that, for purposes of this Guaranty and its obligations
hereunder, the maturity of the principal amount of the Notes and all other
Obligations shall be deemed to have been accelerated with the same effect as if
any Holder had accelerated the same in accordance with the terms of the Note
Purchase Agreement or other applicable Note Document, and such Guarantor shall
forthwith pay such principal amount, Make-Whole Amount, if any, and interest
thereon and any other amounts guaranteed hereunder without further notice or
demand.

 

SECTION 8. Term of Agreement. This Guaranty and all guaranties, covenants and
agreements of each Guarantor contained herein shall continue in full force and
effect and shall not be discharged until the earlier to occur of (i) such time
as all of the Obligations shall be paid and performed in full and all of the
agreements of such Guarantor hereunder shall be duly paid and performed in full
and (ii) such Guarantor is released by the Holders.

 

SECTION 9. Representations and Warranties. Each Guarantor represents and
warrants to each Holder that:

 

(a)           such Guarantor is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization and has the
requisite power and authority to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged;

 

(b)           such Guarantor has the requisite power and authority and the legal
right to execute and deliver, and to perform its obligations under, this
Guaranty, and has taken all necessary action to authorize its execution,
delivery and performance of this Guaranty;

 

(c)           this Guaranty constitutes a legal, valid and binding obligation of
such Guarantor enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law);

 

(d)           the execution, delivery and performance of this Guaranty will not
(i) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of such Guarantor
under any indenture, mortgage, deed of trust, loan, credit agreement, corporate
charter or by-laws, or any other agreement evidencing Debt, (ii) contravene,
result in any breach of, or constitute a default under, or result in the
creation of any Lien in respect of any property of such Guarantor

 

5

--------------------------------------------------------------------------------


 

under, any other agreement or instrument to which such Guarantor is bound or by
which such Guarantor or any of its properties may be bound or affected, except
as would not reasonably be expected to have a Material Adverse Effect, (iii)
conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree, or ruling of any court, arbitrator or
Governmental Authority applicable to such Guarantor, except as would not
reasonably be expected to have a Material Adverse Effect, or (iv) violate any
provision of any statute or other rule or regulation of any Governmental
Authority applicable to such Guarantor, except as would not reasonably be
expected to have a Material Adverse Effect;

 

(e)           no consent, approval or authorization of, or registration, filing
or declaration with, any Governmental Authority is required in connection with
the execution, delivery or performance by such Guarantor of this Guaranty;

 

(f)            except as disclosed in writing to the Holders, no litigation,
investigation or proceeding of or before any arbitrator or governmental
authority is pending or, to the knowledge of such Guarantor, threatened by or
against such Guarantor or any of its properties or revenues (i) with respect to
this Guaranty or any of the transactions contemplated hereby or (ii) which would
reasonably be expected to have a Material Adverse Effect;

 

(g)           such Guarantor (after giving due consideration to any rights of
contribution) has received fair consideration and reasonably equivalent value
for the incurrence of its obligations hereunder or as contemplated hereby and
after giving effect to the transactions contemplated herein, (i) the fair value
of the assets of such Guarantor (both at fair valuation and at present fair
saleable value) exceeds its liabilities, (ii) such Guarantor is able to and
expects to be able to pay its debts as they mature, and (iii) such Guarantor has
capital sufficient to carry on its business as conducted and as proposed to be
conducted.

 

SECTION 10. Notices. All notices and communications provided for hereunder shall
be in writing and sent by telecopy if the sender on the same day sends a
confirming copy of such notice by a recognized overnight delivery service
(charges prepaid), or by registered or certified mail with return receipt
requested (postage prepaid), or by a recognized overnight delivery service (with
charges prepaid) (a) if to the Company or any Holder at the address set forth in
the Note Purchase Agreement or (b) if to a Guarantor, in care of the Company at
the Company’s address set forth in the Note Purchase Agreement, or in each case
at such other address as the Company, any Holder or such Guarantor shall from
time to time designate in writing to the other parties. Any notice so addressed
shall be deemed to be given when actually received.

 

SECTION 11. Survival. All warranties, representations and covenants made by each
Guarantor herein or in any certificate or other instrument delivered by it or on
its behalf hereunder shall be considered to have been relied upon by the Holders
and shall survive the execution and delivery of this Guaranty, regardless of any
investigation made by any of the

 

6

--------------------------------------------------------------------------------


 

Holders. All statements in any such certificate or other instrument shall
constitute warranties and representations by such Guarantor hereunder.

 

SECTION 12. Submission to Jurisdiction. Each Guarantor irrevocably submits to
the jurisdiction of the courts of the Commonwealth of Massachusetts and of the
courts of the United States of America having jurisdiction in the Commonwealth
of Massachusetts for the purpose of any legal action or proceeding in any such
court with respect to, or arising out of, this Guaranty, the Note Purchase
Agreement or the Notes. Each Guarantor consents to process being served in any
suit, action or proceeding by mailing a copy thereof by registered or certified
mail, postage prepaid, return receipt requested. Each Guarantor agrees that such
service upon receipt (i) shall be deemed in every respect effective service of
process upon it in any such suit, action or proceeding and (ii) shall, to the
fullest extent permitted by law, be taken and held to be valid personal service
upon and personal delivery to such Guarantor.

 

SECTION 13. Miscellaneous. Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. To the extent permitted by applicable law, each Guarantor
hereby waives any provision of law that renders any provisions hereof prohibited
or unenforceable in any respect. The terms of this Guaranty shall be binding
upon, and inure to the benefit of, each Guarantor and the Holders and their
respective successors and assigns. No term or provision of this Guaranty may be
changed, waived, discharged or terminated orally, but only by an instrument in
writing signed by each Guarantor and the Required Holders. The section and
paragraph headings in this Guaranty are for convenience of reference only and
shall not modify, define, expand or limit any of the terms or provisions hereof,
and all references herein to numbered sections, unless otherwise indicated, are
to sections in this Guaranty. This Guaranty shall in all respects be governed
by, and construed in accordance with, the laws of the Commonwealth of
Massachusetts, including all matters of construction, validity and performance.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
as of the day and year first above written.

 

 

 

WATTS REGULATOR CO.

 

 

 

By:

/s/ William C. McCartney

 

 

Name:

William C. McCartney

 

 

Title:

President

 

 

 

 

 

 

ANDERSON-BARROWS METALS

 

CORPORATION

 

 

 

By:

/s/ William C. McCartney

 

 

Name:

William C. McCartney

 

 

Title:

President

 

 

 

 

 

 

WEBSTER VALVE, INC.

 

 

 

By:

/s/ William C. McCartney

 

 

Name:

William C. McCartney

 

 

Title:

President

 

 

 

 

 

 

 

 

WATTS DISTRIBUTION COMPANY, INC.

 

 

 

By:

/s/ William C. McCartney

 

 

Name:

William C. McCartney

 

 

Title:

President

 

 

 

 

 

 

HUNTER INNOVATIONS, INC.

 

 

 

By:

/s/ William C. McCartney

 

 

Name:

William C. McCartney

 

 

Title:

President

 

 

 

 

 

 

CORE INDUSTRIES, INC.

 

 

 

By:

/s/ William C. McCartney

 

 

Name:

William C. McCartney

 

 

Title:

President

 

 

8

--------------------------------------------------------------------------------


 

 

DORMONT MANUFACTURING COMPANY

 

 

 

By:

/s/ William C. McCartney

 

 

Name:

William C. McCartney

 

 

Title:

President

 

 

 

 

 

 

FLOWMATIC SYSTEMS, INC.

 

 

 

By:

/s/ William C. McCartney

 

 

Name:

William C. McCartney

 

 

Title:

President

 

 

9

--------------------------------------------------------------------------------


 

FORM OF JOINDER TO SUBSIDIARY GUARANTY

 

The undersigned (the “Guarantor”), joins in the Subsidiary Guaranty dated as of
April 27, 2006 from the Guarantors named therein in favor of the Holders, as
defined therein, and agrees to be bound by all of the terms thereof and
represents and warrants to the Holders that:

 

(a)           the Guarantor is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization and has the
requisite power and authority to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged;

 

(b)           the Guarantor has the requisite power and authority and the legal
right to execute and deliver this Joinder to Subsidiary Guaranty (“Joinder”) and
to perform its obligations hereunder and under the Subsidiary Guaranty and has
taken all necessary action to authorize its execution and delivery of this
Joinder and its performance of the Subsidiary Guaranty;

 

(c)           the Subsidiary Guaranty constitutes a legal, valid and binding
obligation of the Guarantor enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law);

 

(d)           the execution, delivery and performance of this Joinder will not
(i) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of such Guarantor
under any indenture, mortgage, deed of trust, loan, credit agreement, corporate
charter or by-laws, or any other agreement evidencing Debt, (ii) contravene,
result in any breach of, or constitute a default under, or result in the
creation of any Lien in respect of any property of such Guarantor under, any
other agreement or instrument to which such Guarantor is bound or by which such
Guarantor or any of its properties may be bound or affected, except as would not
reasonably be expected to have a Material Adverse Effect, (iii) conflict with or
result in a breach of any of the terms, conditions or provisions of any order,
judgment, decree, or ruling of any court, arbitrator or Governmental Authority
applicable to such Guarantor, except as would not reasonably be expected to have
a Material Adverse Effect, or (iv) violate any provision of any statute or other
rule or regulation of any Governmental Authority applicable to such Guarantor,
except as would not reasonably be expected to have a Material Adverse Effect;

 

(e)           no consent, approval or authorization of, or registration, filing
or declaration with, any Governmental Authority is required in connection with
the execution, delivery or performance by such Guarantor of this Joinder;

 

10

--------------------------------------------------------------------------------


 

(f)            except as disclosed in writing to the Holders, no litigation,
investigation or proceeding of or before any arbitrator or governmental
authority is pending or, to the knowledge of the Guarantor, threatened by or
against the Guarantor or any of its properties or revenues (i) with respect to
this Joinder, the Subsidiary Guaranty or any of the transactions contemplated
hereby or (ii) that would reasonably be expected to have a Material Adverse
Effect;

 

(g)           such Guarantor (after giving due consideration to any rights of
contribution) has received fair consideration and reasonably equivalent value
for the incurrence of its obligations hereunder or as contemplated hereby and
after giving effect to the transactions contemplated herein, (i) the fair value
of the assets of such Guarantor (both at fair valuation and at present fair
saleable value) exceeds its liabilities, (ii) such Guarantor is able to and
expects to be able to pay its debts as they mature, and (iii) such Guarantor has
capital sufficient to carry on its business as conducted and as proposed to be
conducted.

 

Capitalized Terms used but not defined herein have the meanings ascribed in the
Subsidiary Guaranty.

 

IN WITNESS WHEREOF, the undersigned has caused this Joinder to Subsidiary
Guaranty to be duly executed as of                       ,           .

 

 

 

[Name of Guarantor]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

11

--------------------------------------------------------------------------------